Whitaker, Judge,
delivered the opinion of the court:
In 1954 the Veterans Administration Center at Biloxi, Mississippi, concluded that the position of supervisory clerk GS-4 was unnecessary, and they decided to abolish it. Since plaintiff held the position, he was notified on November 22, 1954 that it would be abolished, effective December 31, 1954, and that, since he had the least number of points on the retention register in this competitive level, he would be separated from the service on that date. Plaintiff alleges that this action violated his rights as a veteran’s preference eligible.
Plaintiff was notified of his right to appeal to the Regional Office of the Civil Service Commission. He did appeal. A date for a hearing was set, of which plaintiff was notified. Plaintiff did not choose to appear at the hearing, but submitted certain documents and requested that the case be decided upon the basis of those documents.
The decision was adverse to him. In it the Kegional Director properly said that it was the prerogative of the agency to “decide which kinds of jobs are to be abolished in a retrenchment action,” and, further, that “based upon the facts presented, we do not find a violation of the Keduction in Force Regulations.”
Plaintiff took an appeal to the Civil Service Commission in Washington. The Board of Appeals and Review affirmed the action of the Regional Director. It also found:
You indicate in your appeal that the reduction in force which resulted in your separation was instituted as a means of getting you off the job. However, we find no evidence in the file to substantiate that view. * * *
We find nothing to indicate that the action of the Civil Service Commission was arbitrary or otherwise unlawful. In such case its decision is final.
Plaintiff’s motion is overruled. Defendant’s motion is granted, and plaintiff’s petition will be dismissed.
It is so ordered.
Laramore, Judge; MaddeN, Judge; LittletoN, Judge; and JoNes, Chief Judge, concur.